IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 13, 2007

                                       No. 06-20485                   Charles R. Fulbruge III
                                                                              Clerk

MIRIAM TINSLEY
                            Plaintiff - Appellant

       v.

OCWEN FINANCIAL CORP; OCWEN LOAN SERVICING LLC, as
Successor by Merger with Ocwen Federal Bank, FSB; UNKNOWN
HOLDERS AND OR OWNERS, Residual Interest in Securitization of
Mortgage Loan of Miriam Tinsley; HUGHES WATTERS, & ASKANASE,
LLP; CAROLYN TAYLOR; ANDERSON, BURNS, & VELA LLP
                       Defendants - Appellees


                   Appeals from the United States District Court
                    for the Southern District of Texas, Houston
                                 No. 4:06-CV-591


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
       The district court’s Final Judgment entered May 3, 2006, and its Order to
Pay Fees entered April 21, 2006, are not supported by written reasons for its
summary resolution of the many jurisdictional and other issues that underlie the
Final Judgment and the award of attorneys’ fees as sanctions against Tinsley
and counsel. Without reasons, we are unable to engage in meaningful appellate



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-20485

review. Accordingly we VACATE both the Final Judgment and the Order to Pay
Fees and REMAND to the district court with instructions to the Chief Judge to
reassign this case to a different district judge.
      We do not intimate that dismissal of some or all of the plaintiff-appellant’s
claims is ultimately inappropriate, nor do we intimate that sanctions are
inappropriate.
      VACATED AND REMANDED with instructions to the Chief Judge. Each
party shall bear its own costs.




                                         2